Clifford F. Brown, J.,
concurring. I concur in today’s decision for the reason that the Industrial Commission’s order denying appellant’s motion for permanent total disability was supported by substantial, reliable and probative evidence in the form of the report of Dr. Dillahunt. I agree that the reports of Dr. Brown, psychologist Howard and Dr. Kackley could not constitute evidence to support the commission’s order in that they do not satisfy the requirement of State, ex rel. Anderson, v. Indus. Comm. (1980), 62 Ohio St. 2d 166 [16 O.O.3d 199]. However, the report of Dr. Dillahunt remains and, for the reasons set forth in the majority opinion, does constitute substantial, probative and reliable evidence supporting the commission’s order. Therefore, I concur.
Celebrezze, C.J., concurs in the foregoing concurring opinion.